Citation Nr: 1411723	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  05-02 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for a right shoulder disorder.

4.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to November 1965.  He also served in the Reserve from 1981 to 2001.

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).

In January 2010, the issues of entitlement to service connection for lumbar spine, a cervical spine, and right shoulder disorders were remanded by the Board for further development.  In August 2012, these issues were consolidated with the Veteran's claim of entitlement to a rating in excess of 30 percent for PTSD and to a total disability rating based on individual unemployability.  The case was then returned to the Board for adjudication.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system have been reviewed in conjunction with the current appeal.  The Virtual VA file contains a February 2014 Appellate Brief and VA treatment records pertinent to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans claims entitlement to service connection for lumbar spine, cervical spine, and right shoulder disorders; entitlement to a rating in excess of 30 percent for posttraumatic stress disorder, and entitlement to a total disability rating based on individual unemployability due to his service-connected disabilities.  The Veteran has submitted statements indicating that he injured his back both in a helicopter accident during active duty service and while loading cases of weapons during Reserve service.  He has also stated that his back and right shoulder have continuously bothered him since the time of his active duty service.

The Veteran underwent a VA examination of the spine and shoulder in February 2012.  The examiner found that the Veteran's cervical spine, lumbar spine, and right shoulder disorders were less likely than not related to service, noting that while the Veteran had been in a helicopter crash in 1964, this was an isolated incident which was unlikely to lead to the current disorders, that the Veteran's service treatment records showed no injuries to the cervical spine or right shoulder, and that the Veteran did not have persistent symptoms since his service.  

Unfortunately, it does not appear that the February 2012 VA examiner considered the Veteran's Reserve treatment records, as they were not discussed and it was stated in the report that the Veteran had never injured his cervical spine.  The Board points out that the Veteran's Reserve treatment records also show two occasions of treatment for back pain.  In April 1989, the Veteran reported that he had strained his back lifting boxes of weapons and had neck pain and stiffness.  Following examination he was diagnosed with strained right sternocleidomastoid.  In October 1990, he reported that he had injured his back several days earlier while in the bathroom when he felt a sharp pain at the back of the neck and shoulders.  Examination yielded a diagnosis of lumbosacral muscle strain.

Furthermore, the February 2012 examiner did not appear to consider or accept as credible the Veteran's pertinent lay statements regarding the onset and continuity of his symptoms relating to the spine and right shoulder.  After reviewing the claims file, the Board finds no reason to believe that the Veteran is not a credible and competent witness to his own back and shoulder pain.  See 38 C.F.R. § 3.159(a) (2013); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (A layperson is competent to report on the onset and continuity of current symptomatology).  Additionally, private treatment records show complaints and treatment for back and shoulder pain in 1993, 1994, and 1996, which supports the Veteran's contentions.  These issues must therefore be remanded in order to obtain an addendum medical opinion taking into consideration all relevant evidence.

The Veteran was last afforded a VA psychiatric examination in February 2013.  While the examiner checked the box indicating that the Veteran has occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, the examiner did not explain or discuss why this finding was appropriate.  There was no discussion of how the Veteran's symptoms affected his ability to work, his lay statements, or the April 2011 and March 2012 letters from his Vet Center counsellor stating that the Veteran's symptoms preclude him from working and have a profound impact on all aspects of his life.  The examiner also did not check "suicidal ideation" as a symptom found at the examination, but it would be beneficial for the Board for this finding to be accompanied by a discussion of the Veteran's medical history and prior statements regarding suicidal thoughts.

The Board notes that although the Veteran was granted a 100 percent rating for bilateral hearing loss, effective October 4, 2012, because the appellant has submitted evidence that he is unemployable due to a separate service-connected disability, the issue of entitlement to a total disability rating based on individual unemployability has not become moot.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008) (A separate total disability rating based on individual unemployability predicated on one disability, when considered together with another disability or disabilities separately rated at 60 percent or more, could warrant special monthly compensation under 38 U.S.C.A. § 1114(s) (West Supp. 2013)).  The Board accordingly finds that an opinion from a vocational rehabilitation specialist should be requested to provide an opinion as to whether there are substantially gainful occupations that the Veteran could perform and that are consistent with his education and occupational experience, despite his service connected disabilities.

Finally, the record indicates that the Veteran has received regular counseling at the Greenville Vet Center since October 2010, but these records have not been associated with the claims file.  Recent pertinent VA treatment records should also be obtained from any other appropriate VA facility, including the William Jennings Bryan Dorn VA Medical Center in Columbia, South Carolina and its affiliated facility, the Greenville Clinic.

Accordingly, the case is REMANDED for the following action:

1.  Request all relevant treatment records from the Dorn VA Medical Center in Columbia, South Carolina and its affiliated facility, the Greenville Clinic, since February 2013, and all records from the Greenville Vet Center since October 2010.  All records obtained should be associated with the claims file.  If the RO/AMC cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  The RO/AMC should obtain an additional medical opinion addressing the etiology of the Veteran's cervical spine, lumbar spine, and right shoulder disorders from the physician who performed the February 2012 VA examination.  The examiner must be provided access to the Veteran's claims folder, as well as to any pertinent files in Virtual VA and/or VBMS.  The examiner must specify in the report that the entire claims file and any Virtual VA and VBMS records have been reviewed.  After a thorough review of the claims file and medical history, the physician is requested to prepare an addendum opinion which addresses the following: 

The physician must opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that either the Veteran's cervical spine, lumbar spine, and/or his right shoulder disorders had their onset during or are otherwise related to his service, including any periods of active or inactive duty for training in the Reserve.  The physician should comment on whether there is any evidence that spinal or right shoulder arthritis was manifested by radiological evidence of arthritis and painful motion within one year of the Veteran's November 1965 separation from service.  Please specifically discuss any relevant injuries or treatment in the Veteran's Reserve treatment records and 1993-1996 private treatment records.

The physician is advised that the Veteran is competent to report in-service spine and shoulder injuries, as well as the symptoms as he experienced them in service and since that time.  Such reports, including those of a continuity of symptomatology since service, must be specifically acknowledged and considered in formulating any opinions.  If the physician rejects the Veteran's reports, he must provide a reason for doing so, other than the absence of reference to spine or shoulder complaints in the treatment notes.

If the examiner who conducted the February 2012 VA examination is not available, the record should be forwarded to an equally qualified physician examiner.  If it is concluded by either the February 2012 examiner or the substitute examiner that a new examination is indicated, the Veteran should be scheduled for a new VA examination with an examiner who will address the questions above.

3.  Schedule the Veteran for a VA examination with a psychologist or psychiatrist to address the nature and extent of his PTSD.  The examiner must be provided access to the Veteran's claims folder, as well as to any pertinent files in Virtual VA and VBMS.  The examiner must specify in the report that the claims file and any Virtual VA and VBMS records have been reviewed.  Any indicated evaluations or studies should be conducted.

The examiner is asked to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and severity of his PTSD.  The examiner must specifically address whether the appellant's PTSD precludes him from obtaining and retaining substantially gainful employment and the February 2011 and March 2012 letters from the Veteran's counsellor stating that the appellant's psychiatric disability prevents him from being able to get or keep employment.  The examiner is to discuss indications in the medical records that the Veteran has had suicidal thoughts in the past and whether he currently has any suicidal ideation.  A complete rationale for any opinions expressed must be provided.

4.  The Veteran should then be afforded a VA social and industrial survey in order to accurately determine the impact of his service-connected disabilities alone on his ability to obtain and retain substantially gainful employment.  The vocational rehabilitation specialist should address whether it is at least as likely as not (at least a 50/50 chance) that the Veteran's service connected disabilities of PTSD, bilateral hearing loss, and tinnitus prevented all forms of substantially gainful employment that are consistent with his education and occupational experience prior to October 4, 2012.  The specialist must also state whether since October 4, 2012, the Veteran's service-connected disabilities other than bilateral hearing loss have prevented all forms of substantially gainful employment that are consistent with his education and occupational experience, specifically discussing the occupational impact of PTSD.  The appellant's age MAY NOT be considered in making the determination. 

The specialist is to specifically address the February 2011 and March 2012 letters from the Veteran's counsellor stating that his PTSD prevents him from working.  The claims folder, access to all records in Virtual VA and VBMS, and a copy of this remand, must be provided to and reviewed by the specialist.  A complete rationale must be provided for any opinion offered, and the vocational rehabilitation specialist must explain the reasoning therefore.  If the question cannot be answered without resorting to pure speculation, the specialist must provide a complete explanation as to why that is so.

5.  The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

6.  After the development requested has been completed, the RO/AMC should review any examination reports or opinions to ensure that they are in complete compliance with the directives of this REMAND.  The RO/AMC must ensure that all examiners documented consideration of the entire claims file and any relevant records in Virtual VA and VBMS.  If any report is deficient in any manner, the RO/AMC must implement corrective procedures at once.

7.  Thereafter, the RO/AMC must readjudicate the claims.  If the benefits sought are not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


